Citation Nr: 1235415	
Decision Date: 10/12/12    Archive Date: 10/17/12

DOCKET NO.  10-04 940	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of service connection for bilateral hearing loss.  

2.  Whether new and material evidence has been received to reopen a claim of service connection for a left shoulder disability.  

3.  Whether new and material evidence has been received to reopen a claim of service connection for a left foot disability.  

4.  Entitlement to service connection for sleep apnea.  

5.  Entitlement to service connection for a low back disability.  

6.  Entitlement to service connection for a respiratory disability (to include chronic obstructive pulmonary disease (COPD)).  
ATTORNEY FOR THE BOARD

Jarrette A. Marley, Associate Counsel


INTRODUCTION

The appellant is the surviving spouse of a Veteran who served on active duty from May 1966 to May 1970.  These matters are before the Board of Veterans' Appeals (Board) on appeal from April 2009 and July 2009 rating decisions by the Lincoln, Nebraska Department of Veterans Affairs (VA) Regional Office (RO).  

In October 2011, a decisional letter granted the appellant, in her capacity as the surviving spouse, be substituted as the claimant for the aforementioned appeal.  See 38 U.S.C.A. § 5121A.  

Regarding the Veteran's claim of service connection for a respiratory disability (to include COPD), such is characterized in recognition of the United States Court of Appeals for Veterans Claims (Court) decision in Clemons v. Shinseki, 23 Vet. App. 1 (2009).  

The matters of service connection for a left shoulder and left foot disability (on de novo review) and service connection for COPD, are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if any action on her part is required.  






FINDINGS OF FACT

1.  An unappealed August 2005 rating decision denied the Veteran's claim of service connection for bilateral hearing loss based essentially on a finding that such disability was not shown.  

2.  Evidence received since the August 2005 rating decision does not show the Veteran has bilateral hearing loss (as defined as a disability for VA purposes); does not relate to the unestablished fact necessary to substantiate the claim of service connection for bilateral hearing loss; and does not raise a reasonable possibility of substantiating the claim.  

3.  An unappealed August 2005 rating decision denied the Veteran's claim of service connection for a left shoulder disability based essentially on a finding that such was unrelated to his active service.  

4.  Evidence received since the August 2005 rating decision suggests that the Veteran may have a left shoulder disability related to his service; relates to the unestablished fact necessary to substantiate the claim of service connection for a left shoulder disability; and raises a reasonable possibility of substantiating the claim.  

5.  An unappealed August 2005 rating decision denied the Veteran's claim of service connection for a left foot disability based essentially on a finding that such disability was not shown.  

6.  Evidence received since the August 2005 rating decision suggests that the Veteran may have a left foot disability; relates to the unestablished fact necessary to substantiate the claim of service connection for a left foot disability; and raises a reasonable possibility of substantiating the claim.  

7.  The Veteran served in Vietnam during the Vietnam era.  

8.  Sleep apnea was not manifested in service or in the first year following the Veteran's discharge from active duty, and it is not shown to be related to his service, to include as due to herbicide exposure therein.  

9.  Any injury to the back during service was acute and resolved; a chronic back disability was not manifested in service; arthritis of the back was not manifested in the Veteran's first postservice year; and the preponderance of the evidence is against any finding that any current low back disability is related to an event, injury, or disease in service.  


CONCLUSIONS OF LAW

1.  New and material evidence has not been received, and the claim of service connection for bilateral hearing loss may not be reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2011).  

2.  New and material evidence has been received and the claim of service connection for a left shoulder disability is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2011).  

3.  New and material evidence has been received and the claim of service connection for a left foot disability is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2011).  

4.  Service connection for sleep apnea is not warranted.  38 U.S.C.A. §§ 1110, 1112, 1113, 1154 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2011).  

5.  Service connection for a low back disability is not warranted.  38 U.S.C.A. §§ 1110, 1112, 1113, 1154 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A. Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to the instant claims.  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VCAA notice requirements apply to all five elements of a service connection claim: 1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484-86 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the United States Court of Appeals for Veterans Claims (Court) held that in a claim to reopen a previously finally denied claim, VCAA notice must notify the claimant of the meaning of new and material evidence and of what evidence and information (1) is necessary to reopen the claim; (2) is necessary to substantiate each element of the underlying service connection claim; and (3) is specifically required to substantiate the element or elements needed for service connection that were found insufficient in the prior final denial on the merits.  

Regarding the new and material left shoulder and left foot disabilities claims, inasmuch as this decision grants in full that portion of the claims that are being addressed, there is no reason to belabor the impact of the VCAA on these matters, since any notice error or duty to assist omission is harmless.  

Regarding the new and material bilateral hearing loss claim, the Veteran was advised of VA's duties to notify and assist in the development of the claim prior to the initial adjudication of the claim.  A January 2009 letter provided notice in accordance with Kent, and also explained the evidence VA was responsible for providing and the evidence the Veteran was responsible for providing.  This letter also informed the Veteran of disability rating and effective date criteria.  The appellant has had ample opportunity to respond/supplement the record, and has not alleged that notice in this case was less than adequate.  

Regarding the service connection for a low back disability and for sleep apnea, the Veteran was advised of VA's duties to notify and assist in the development of his claims prior to their initial adjudication.  A January 2009 letter (regarding sleep apnea) and a May 2009 letter (regarding sleep apnea and a low back disability) explained the evidence necessary to substantiate the claims, the evidence VA was responsible for providing, and the evidence he was responsible for providing.  The Veteran has had ample opportunity to respond/supplement the record and he has not alleged that notice in this case was less than adequate.  

Regarding VA's duty to assist, the Veteran's service treatment records (STRs) and pertinent postservice treatment records have been secured.  In determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to a veteran's claim for benefits, there are four factors for consideration.  These four factors are: (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing service diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with the veteran's service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  

With respect to the third factor above, the United States Court of Appeals for Veterans Claims (Court) has stated that this element establishes a low threshold and requires only that the evidence "indicates" that there "may" be a nexus between the current disability or symptoms and the Veteran's service.  The types of evidence that "indicate" that a current disability "may be associated" with military service include, but are not limited to, medical evidence suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Regarding the Veteran's new and material bilateral hearing loss claim, the duty to assist by arranging for a VA examination or obtaining a medical opinion does not attach unless a previously denied claim is reopened.  38 C.F.R. § 3.159(c)(4)(iii).  

Regarding the Veteran's claim for service connection for sleep apnea, there is no evidence that such was manifested in service or in the first postservice year or might in any way be related to his service.  Therefore, a VA examination to secure a nexus opinion in this matter is not necessary.  

Regarding the Veteran's claim for service connection for a low back disability, he was afforded a VA examination in January 2010.  The examination is adequate for rating purposes as the examiner expressed familiarity with the pertinent medical history, and conducted a thorough examination, noting all findings necessary for consideration of the applicable criteria.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  VA's duty to assist is met.  

B. Legal Criteria, Factual Background, and Analysis

Initially, the Board notes that it has reviewed all of the evidence in the Veteran's claims file and Virtual VA (i.e., VA's electronic data storage system), with an emphasis on the evidence that is relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss in detail every piece of evidence.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the evidence as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claims.  

New and Material Evidence

Generally, when a claim is disallowed, it may not be reopened and allowed, and a claim based on the same factual basis may not be considered.  38 U.S.C.A. § 7105.  However, a claim on which there is a final decision may be reopened if new and material evidence is submitted.  38 U.S.C.A. § 5108.  

"New" evidence means existing evidence not previously submitted to agency decisionmakers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  
When determining whether the claim should be reopened, the credibility of the newly submitted evidence is to be presumed.  Fortuck v. Principi, 17 Vet. App. 173, 179-80 (2003); Justus v. Principi, 3 Vet. App. 510 (1992).  

The Court has held that the requirement of new and material evidence raising a reasonable possibility of substantiating the claim is a low threshold.  Specifically, the Court interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  See Shade v. Shinseki, 24 Vet. App. 110, 121 (2010).  

Bilateral Hearing Loss

An unappealed August 2005 rating decision denied the Veteran service connection for bilateral hearing loss.  He did not appeal that decision, and it is final.  38 U.S.C.A. § 7105.  The instant claim was received in December 2008.  

The evidence of record at the time of the August 2005 rating decision included: the Veteran's STRs, which failed to show defective hearing by VA standards; and a July 2005 report of VA audiology examination that found no hearing loss by VA standards.   

Pertinent evidence received since the August 2005 rating decision includes a February 2008 Dr. L.F.M. private treatment record that noted the Veteran's hearing was slightly decreased.  There is no indication of any audiological testing from this time, however, and no legitimate basis to ascertain that a hearing loss disability (as defined under 38 C.F.R. § 3.385) was present.

Because service connection for bilateral hearing loss was denied in an August 2005 rating decision based on a finding that there was no evidence of such disability (by VA standards), for evidence to be new and material in this matter, it would have to relate to this finding (i.e., tend to show that the Veteran has bilateral hearing loss (by VA standards)).  

Reports of postservice treatment and evaluation are new evidence (in that they were not previously associated with the record); however, they are not material evidence, as they do not tend to show that the Veteran has a bilateral hearing loss disability (by VA standards).  The Veteran's own lay opinion lacks probative value, as he does not have the training or credentials to reach the medical/audiological conclusion that the standards set forth in 38 C.F.R. § 3.385 are met.  See 38 C.F.R. § 3.159(a)(2).  Therefore, this evidence does not address the unestablished fact necessary to substantiate the claim of service connection for bilateral hearing loss; and while new, is not material.  Accordingly, this claim may not be reopened, and the appeal is denied as to this issue.  

Left Shoulder Disability

An unappealed August 2005 rating decision denied the Veteran service connection for a left shoulder disability.  He did not appeal that decision, and it is final.  38 U.S.C.A. § 7105.  The instant claim was received in December 2008.  

The evidence of record at the time of the August 2005 rating decision included: the Veteran's STRs, which included a July 1969 report noting his complaint of pain in his shoulders but that he was unable to localize it, and an impression of muscle pain was provided; and a July 2005 VA examination report that revealed x-rays that found minimal left acromioclavicular degenerative changes, and provided a diagnosis of tendonitis and bursitis, both shoulders, right greater than left.  

Pertinent evidence received since the August 2005 rating decision includes a January 2010 Veteran correspondence wherein he alleged that he injured his left ankle and foot during active service and has had ongoing arthritis from the injury which has affected the entire left side of his body, including his left shoulder.  

As the claim was previously denied essentially based on a finding that the Veteran's left shoulder disability was unrelated to his service, for evidence received to be new and material in the matter, it must relate to that unestablished fact (i.e., it must show/suggest that he has a left shoulder disability that is/may be related to his service).  

The Board notes that in a June 2010 rating decision, the RO denied, in pertinent part, service connection for a left shoulder disability on a secondary basis as the left ankle was not service connected.  However, the August 2005 rating decision, in pertinent part, granted service connection for left lower extremity strain, and noted he sustained a contusion of the left lower leg/ankle area during his active duty service and that he has decreased range of motion of the left ankle, granting a 10 percent rating for malunion of the tibia and fibula with slight knee or ankle disability.  Hence, the August 2005 rating decision suggests that the left ankle was contemplated in the grant of service connection.  In addition, the Veteran alleged that his left ankle affected the entire left side of his body, including his left shoulder.  Hence, there is new evidence that relates to the unestablished fact necessary to substantiate the claim of service connection for a left shoulder disability, and that raises a reasonable possibility of substantiating the claim.  Consequently, and particularly in light of the Shade "low threshold" standard, the Board finds that new and material evidence has been received, and the claim of service connection for a left shoulder disability must be reopened.  

Left Foot Disability

An unappealed August 2005 rating decision denied the Veteran service connection for a left foot disability.  He did not appeal that decision, and it is final.  38 U.S.C.A. § 7105.  The instant claim was received in December 2008.  

The evidence of record at the time of the August 2005 rating decision included: the Veteran's STRs, which included a September 1966 report noting his complaint of left ankle pain after running and twisting his ankle, and providing an impression of left ankle strain; a September 1967 STR noting his complaint of injury to his left leg playing football; and a July 2005 VA examination report that noted there were no entries about any foot issues during active duty service, that he had no specific left foot complaints on examination, that his complaints were in the left ankle, not the foot, and the examination concerning the foot was cancelled.  

Pertinent evidence received since the August 2005 rating decision includes a November 2008 Dr. L.F.M. private treatment record that noted the Veteran had left foot arthritis and gout; photos submitted by the Veteran in December 2008 supposedly of him wearing an orthopedic boot on his left foot; January 2010 Veteran correspondence wherein he alleged that he injured his left ankle and foot during active service and had ongoing arthritis from the injury which has affected the entire left side of his body, including his left foot; and his February 2010 VA Form 9 wherein he stated he had complications/pain in his left foot since he injured it in the military, and further contended that his left foot disability was secondary to his left ankle (which, as noted above, appears to be service-connected).  

As the claim was previously denied essentially based on a finding that there was no evidence of a current disability, for evidence received to be new and material in the matter, it must relate to that unestablished fact (i.e., it must show/suggest that he has a left foot disability).  

Evidence received since the August 2005 rating decision includes a November 2008 Dr. L.F.M. private treatment record that noted the Veteran has left foot arthritis Hence, there is new evidence that relates to the unestablished fact necessary to substantiate the claim of service connection for a left foot disability, and that raises a reasonable possibility of substantiating the claim.  Consequently, and particularly in light of the Shade "low threshold" standard, the Board finds that new and material evidence has been received, and the claim of service connection for a left foot disability must be reopened.  

Service Connection

Service connection may be granted for any disability resulting from a disease or injury that was incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).  

Certain chronic diseases (to include arthritis) may be service connected on a presumptive basis if manifested to a compensable degree in a specified period of time post service (one year for arthritis).  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

In order to establish service connection for a claimed disability, there must be medical, or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and an evaluation of its credibility and probative value.  38 C.F.R. § 3.303(a); Baldwin v. West, 13 Vet. App. 1 (1999).  

A disease may be service connected if shown to be of a chronic nature in service, or if not chronic, then seen in service with continuity of symptomatology demonstrated after discharge.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).  Disorders diagnosed after discharge may still be service connected if all the evidence, including pertinent service records, establishes that the disorder was incurred in service.  38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).  

Service department records show that the Veteran served in Vietnam beginning in October 1967.  Veterans who, during active service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, are presumed to have been exposed to an herbicide agent therein, unless there is affirmative evidence of non-exposure.  38 U.S.C.A. § 1116; 38 C.F.R. § 3.307.  

If a veteran was exposed to an herbicide agent (to include Agent Orange) during active military, naval or air service and has contracted an enumerated disease manifested to a degree of 10 percent or more the Veteran is entitled to a presumption of service connection even though there is no record of such disease during service.  38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307, 3.309(e).  

The disabilities claimed on appeal are not listed in 38 C.F.R. § 3.309(e), and are not subject to the Agent Orange presumptions as a consequence.  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has nevertheless held that when a claimed disorder is not included as a presumptive disorder direct service connection may nonetheless be established by evidence demonstrating that the disease was in fact "incurred" during service.  See Combee, 34 F.3d at 1042.  

A layperson is generally not capable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 (1997).  However, lay evidence may be competent evidence to establish incurrence.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition (e.g., a broken leg), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  However, competent medical evidence is necessary where the determinative question is one requiring medical knowledge.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also mean statements conveying sound medical principles found in medical treatises.  Competent medical evidence may also include statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  

Significantly, the Board notes that the Veteran has been granted service connection for PTSD as predicated on conceded combat exposure.  In the case of a veteran who engaged in combat with the enemy in active service during a period of war, the VA shall accept as sufficient proof of service connection any disease or injury alleged to have been incurred in or aggravated by such service satisfactory lay or other evidence of service incurrence or aggravation of such injury or disease, if consistent with the circumstances, conditions, or hardships of such service, notwithstanding the fact that there is no official record of such incurrence or aggravation in such service.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).  38 U.S.C.A. § 1154(b) does not create a presumption of service connection for a combat veteran's alleged disability; the appellant is still required to meet the evidentiary burden as to service connection, such as whether there is a current disability or whether there is a nexus to service, both of which require competent evidence.  Collette v. Brown, 82 F.3d 389, 392 (Fed. Cir. 1996).  

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  

Sleep Apnea

The evidence of record, including VA and private treatment records, show that the Veteran had sleep apnea.  It is not in dispute that he had such disability.  

As noted above, certain diseases may be service connected on a presumptive basis as due to herbicide (Agent Orange) exposure if manifested in a veteran who served in the Republic of Vietnam during the Vietnam Era, based on presumptive exposure to certain herbicide exposure.  38 U.S.C.A. § 1116.  Those diseases are listed in 38 C.F.R. § 3.309(e); sleep apnea is not listed.  

38 U.S.C.A. § 1154(b) only reduces the burden as to establishing the incurrence or aggravation of a disease or injury in service.  Hence, even when § 1154(b) is applied in this case (as the Veteran has been granted service connection for PTSD for conceded combat exposure), the further elements of a service connection claim, i.e., current disability and nexus, both of which are medical questions (as was noted, current disability is not in dispute), still need to be established.  

The Veteran contended that he has sleep apnea due to herbicide exposure in Vietnam.  The Veteran's service personnel records confirm that he served in Vietnam during the Vietnam Era; it is not in dispute that he may have been exposed to herbicides/Agent Orange in the course of such service.  However, his STRs are silent for any complaint, finding, treatment or diagnosis relating to sleep apnea.  A December 1968 report noted his complaint of insomnia; the impression was acute anxiety.  

Postservice VA treatment records include a September 2010 report diagnosing the Veteran with obstructive sleep apnea.  The record (e.g., his December 2008 claim) reflects his belief that the disability was related to Agent Orange; continuity of symptomatology since service was not asserted.  Indeed, he described being diagnosed with sleep apnea "a little while ago."  

Inasmuch as sleep apnea is not among the diseases listed in 38 C.F.R. § 3.309(e) (determined to be related to Agent Orange/herbicide exposure), the presumptive provisions of 38 U.S.C.A. § 1116 do not apply, and service connection on a presumptive basis for sleep apnea as due to Agent Orange exposure is not warranted.  The Board observes that extensive scientific studies have produced a limited list of disabilities related to Agent Orange exposure (see 38 C.F.R. § 3.309(e)).  

There is no evidence that sleep apnea was manifested in service or in the initial year following the Veteran's discharge from active duty.  Treatment records reflect that it was first diagnosed in September 2010.  Consequently, service connection for this disability on the basis that it became manifest in service and persisted is not warranted.  

What remains for consideration is whether or not in the absence of manifestation in service and/or postservice continuity of symptoms, the Veteran's sleep apnea may nonetheless somehow otherwise be related to his service.  He did not submit any medical opinions relating his sleep apnea to his service/events therein.  Postservice evaluation/treatment records provide no indication or suggestion that the Veteran's sleep apnea may somehow otherwise be related to his service.  Notably, the lengthy interval between service and the initial postservice diagnosis of sleep apnea (approximately 40 years) is, of itself, a factor for consideration against a finding of service connection.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  Finally, the Veteran's own lay opinion is devoid of probative value, as he lacked the training or credentials to reach a competent medical opinion in a case where continuity of symptomatology was not asserted.  See 38 C.F.R. § 3.159(a)(2).  

In light of the foregoing, the Board concludes that the preponderance of the evidence is against the Veteran's claim of service connection for sleep apnea.  Accordingly, the appeal in the matter must be denied.  

Low Back Disability

The evidence of record, including VA and private treatment records, show that the Veteran had a low back disability.  It is not in dispute that he had such disability.  

38 U.S.C.A. § 1154(b) only reduces the burden as to establishing the incurrence or aggravation of a disease or injury in service.  Hence, even when § 1154(b) is applied in this case (as the Veteran has been granted service connection for PTSD for conceded combat exposure), the further elements of a service connection claim, i.e., current disability and nexus, both of which are medical questions (as was noted, current disability is not in dispute), still need to be established.

The Veteran's STRs include a July 1969 report noting his complaint of pain somewhere in his back but that he was unable to localize it.  He denied any recent injury.  The impression was muscle pain.    

Private treatment records include a January 2008 report noting the Veteran's complaint of back pain.  A February 2008 CT testing report of the abdomen and pelvis revealed degenerative changes of the lumbar spine.  

On January 2010 VA examination, it was noted that the Veteran was seen during service for pain in his back, but that there was no mention of any low back issues.  The Veteran reported that his low back pain began approximately 30 years prior (i.e., in 1980, 10 years after his separation from active service).  Lumbosacral spine x-rays revealed multilevel degenerative disc disease, most significant at L4-L5 and L5-S1.  The diagnosis was lumbar multilevel degenerative disc disease, worst at L4-L5 and L5-S1, with left-sided radiculopathy.  The examiner opined that the Veteran's current low back condition "is less likely than not due to an acute non-localized mid back muscle pain in July 1969."  The examiner noted that there are no mentions of any low back issues in the Veteran's STRs.  In addition, an acute mid (thoracic) back pain in 1969 does not cause his current low (lumbar) back conditions seen on x-rays and examination findings of his lower legs as it had been over 41 years since he had that acute mid back pain.  

There is no evidence that arthritis was manifested in service or in the initial year following the Veteran's discharge from active duty.  Treatment records reflect that it was first diagnosed in February 2008.  Consequently, service connection for this disability on the basis that it became manifest in service and persisted, or on a presumptive basis (for arthritis as a chronic disease under 38 U.S.C.A. § 1112) is not warranted.  

What remains for consideration is whether or not in the absence of manifestation in service and/or postservice continuity of symptoms, the Veteran's low back disability may nonetheless somehow otherwise be related to his service.  He has not submitted any medical opinions relating his low back disability to his service/events therein.  The only competent (medical) evidence of record is the opinion of the January 2010 VA examiner.  The VA examiner opined that it was less likely than not his current low back disability was due to an acute non-localized mid back muscle pain in July 1969.  The Board finds this opinion to be entitled to great probative probative weight, as it took into account the complete factual record, and is by a medical profession who is competent to provide it, and is supported by rationale that cites to factual data.  Because there is no competent evidence to the contrary, the Board finds the VA examiner's opinion persuasive.  

As to the Veteran's own opinion, any suggestion of continuity of symptomatology in this case is essentially rebutted by the Veteran's own statement during his January 2010 VA examination that the disability was first manifest roughly 10 years following service.  Again, he lacked the training or credentials to reach a medical opinion in a case where continuity of symptomatology was not asserted.  See 38 C.F.R. § 3.159(a)(2).  

In light of the foregoing, the Board concludes that the preponderance of the evidence is against the Veteran's claim of service connection for a low back disability.  Accordingly, the appeal in the matter must be denied.  


ORDER

The appeal to reopen a claim of service connection for bilateral hearing loss is denied.  

The appeal to reopen a claim of service connection for a left shoulder disability is granted, albeit only to the extent that the appeal is reopened.  

The appeal to reopen a claim of service connection for a left foot disability is granted, albeit only to the extent that the appeal is reopened.  

Service connection for sleep apnea is denied.  

Service connection for a low back disability is denied.  


REMAND

The RO denied the Veteran's claim of service connection for a left shoulder and a left foot disability (other than gout and plantar fasciitis, as such was separately denied by the RO in a July 2010 rating decision) on the basis that new and material evidence had not been received to reopen such claims following a prior final decision.  The decision above reopens the claims.  In Hickson v. Shinseki, 23 Vet. App. 394 (2010), the Court held that where the Board reopens a claim but the RO did not, the claim must be remanded for RO de novo consideration unless there is a waiver from the appellant or no prejudice would result from adjudication of the claim.  As the RO has not considered the claim of service connection for a left shoulder and a left foot disability on the merits, the Board finds that a remand for the RO to readjudicate de novo the appellant's claims in the first instance is necessary.  

In this regard, the Board finds that further development of the record is necessary to comply with VA's duty to assist the appellant in the development of facts pertinent to such claim.  See 38 C.F.R. § 3.159.  Furthermore, as noted above, the Veteran raised the issue of whether his left shoulder and left foot disabilities were secondary to his (presumably, based on the language of the August 2005 rating decision) service-connected left ankle disability (as part and parcel of the service-connected left lower extremity disability); this secondary service connection theory of entitlement has not yet been adjudicated by VA.  [In regards to the claim for service connection for a left shoulder disability, the Board notes that this issue was adjudicated by VA as secondary to his left ankle disability.  However, the RO did not consider the left ankle service connected, and did not reconcile its determination with that of the language used in the August 2005 rating decision which indicates such is service connected.]  

Once new and material evidence has been presented as to an unestablished fact from the previously denied claim, the claimant is entitled to the full benefits of VA's duty to assist, including (if warranted) a medical nexus examination.  See 
McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  The Veteran asserted that his left shoulder and left foot disabilities were service-related.  The evidence of record shows that the Veteran had a left shoulder and a left foot disability, and that he was treated for left shoulder complaints during service; moreover, purported photos of the Veteran show him with an orthopedic boot on his left foot which he alleged he injured during active service.  Under the "low threshold" requirement in McLendon, such evidence suggests a nexus between the current left shoulder and left foot disability(ies) and service; hence, a VA examination is necessary.  

On remand the appellant should also be notified of what is needed to substantiate secondary service connection theories of entitlement for his left shoulder and left foot disabilities.  See 38 C.F.R. § 3.310.  

Regarding the claim of service connection for COPD, the RO denied the claim, essentially on the basis that there was no noted respiratory complaints in service and no nexus to service.  Review of his STRs reveals in June 1966, he complained of a cold and a cough, usually at night; the diagnosis was an upper respiratory infection.  In August 1968, he complained of a cold for three days.  In December 1969, he complained of a headache with dizziness; the impression was an upper respiratory infection.  And in January 1970, he complained of a sore throat, coughing, and a fever; the impression was pneumonia.  Postservice, the evidence shows diagnoses of and treatment for, multiple respiratory disabilities, including COPD.  In light of the evidence noted above, and the "low threshold" requirement in McLendon, such evidence suggests a nexus between current respiratory disability(ies) and service; hence, a VA examination is necessary.  

Accordingly, the case is REMANDED for the following action:

1. The RO must notify the appellant of what evidence is needed to substantiate the claims of service connection for a left shoulder and left foot disability(ies), to include as secondary to service-connected left lower extremity strain.  38 C.F.R. § 3.310.  The appellant must be afforded an opportunity to respond.  

2. The RO must then arrange for the Veteran's claims file to be forwarded to an appropriate medical professional for a review of the claims file and an opinion.  Based on review of the record, the examiner must identify (by medical diagnosis) the Veteran's current left shoulder and left foot disability(ies) (other than gout and plantar fasciitis) and opine whether such disability(ies) is/are at least as likely as not (a 50 percent or greater probability) related to his service.  

The examiner must also opine whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's service-connected left lower extremity strain caused or aggravated (permanently worsened) any left shoulder or left foot disability(ies) (other than gout and plantar fasciitis) diagnosed.  

The examiner must explain the rationale for all opinions.  

3. The RO must also arrange for the Veteran's claims file to be forwarded to an appropriate medical professional to ascertain the presence and nature/likely etiology of any respiratory disability(ies).  The examiner must review the Veteran's claims file (including this remand) in conjunction with the examination.  Based on review of the record, the examiner must provide an opinion responding to the following: 

(a) Please identify (by clinical diagnosis) each respiratory disability entity found.  

(b)  As to each diagnosed respiratory disability entity, please opine whether it is at least as likely as not (a 50 percent or greater probability) that such disability(ies) is/are related to the Veteran's service, and specifically to any exposure to herbicides (Agent Orange) therein?  

The examiner must explain the rationale for all opinions, citing to supporting clinical data as deemed appropriate.  

4. The RO must then readjudicate the matters.  If any claim remains denied, the RO must issue an appropriate supplemental statement of the case and afford the appellant the opportunity to respond.  The case must then be returned to the Board, if in order, for further review.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


